                Case 2:20-cv-00967-JDW Document 33-1 Filed 08/10/20 Page 1 of 3


Anthony Paronich

From:               Anthony Paronich <anthony@paronichlaw.com> on behalf of Anthony Paronich
Sent:               Monday, July 20, 2020 3:05 PM
To:                 Sofia Medina; csm@consumerlaw365.com
Cc:                 Genevieve Bradley; Biniam Tesfamariam; Coller, Brenden
Subject:            RE: Newell v. Strategic: Def's First Obj and Resp to Pl's RFPs and Interrogatories


Gen:

Thanks for chatting with me today. To recap:

      We’ll look for a production by August 7.
      Interrogatory No. 3 – we’re requesting that this response be supplemented for Celtic Marketing.
            o We’re agreed because for purposes of this request, we’ll limit “vendor” to Authorized Producer.
      Interrogatory No. 4 – we’re requesting that this response be supplemented for Celtic Marketing
            o We’re agreed because for purposes of this request, we’ll limit “vendor” to Authorized Producer. This
                  will include a lead generation or dialing company.
      We’d like to confer on Interrogatory No. 5. It seems unclear how SAG’s position could be that no one from SAG
       or Celtic Marketing spoke with the Plaintiff.
            o You don’t know who at Celtic spoke to the Plaintiff. No supplement is needed.
      A complete response should be provided for Interrogatory No. 10, 11 and 12, which is relevant to vicarious
       liability.
            o We will limit 10 to 1/1/18 forward, and based on that we can agree to 10, 11 and 12. For 11 and 12,
                  we’ll limit that to actual customers (not leads, since leads don’t exist in this relationship).
      For the document requests, a protective order is a FRCP 26 issue. Please provide a draft that we could consider
       jointly or a motion should be filed. Furthermore, is SAG claiming that all responsive documents it has are
       confidential?
            o That’s all set now, and I understand that it’s not necessarily the case that everything’s confidential, a
                  more efficient review was everything at once.
      For document request No. 4 and 14/15, I am trying to follow the objection. Does SAG claim that there are no
       training materials provided to Celtic Marketing? Similarly, does SAG assert that it does not have any policies or
       procedures for TCPA compliance?
            o That’s correct.
      For Document Request No. 6, 7 all information related to Celtic Marketing should be produced.
            o There are no documents for SAG even related to Celtic, because there’s no policy or written contract,
                  but anything that comes in ESI will be produced.
      For Document Request No. 8, all documents should be produced.
            o All ESI will be produced and we agree to a 1/1/18 temporal limitation.
      For Document Request No. 9, there’s no agreement with Celtic Marketing?
            o Correct.
      Please advise when the production will be completed for Document Request No. 10, 11.
            o You will send us the search terms used and what you have gathered should be included in the August
                  7 production.
      For Document Request No. 16, please advise as to the basis for producing e‐mails but not the other requested
       forms of communication.
            o Tim Schuur said it was only e‐mail, but you are confirming.
      We disagree that Request No. 17 and 18 are not in SAG’s possession, custody or control. We’ve previously
       addressed this in another matter with Judge Wolson and intend to similarly move.
            o We’ll table this.

                                                            1
                    Case 2:20-cv-00967-JDW Document 33-1 Filed 08/10/20 Page 2 of 3



‐‐‐‐
Anthony Paronich
Paronich Law, P.C.
350 Lincoln Street, Suite 2400
Hingham, MA 02043
[o] (617) 485‐0018
[c] (508) 221‐1510
[f] (508) 318‐8100
https://www.paronichlaw.com

This email message may contain legally privileged and/or confidential information. If you are not the intended recipient(s),
or the employee or agent responsible for delivery of this message to the intended recipient(s), you are hereby notified that
any dissemination, distribution or copying of this e-mail message is strictly prohibited. If you have received this message
in error, please immediately notify the sender and delete this e-mail message from your computer.




From: Anthony Paronich <anthony@paronichlaw.com>
Sent: Sunday, June 28, 2020 1:39 PM
To: Sofia Medina <SMedina@rothjackson.com>; csm@consumerlaw365.com
Cc: Genevieve Bradley <GBradley@rothjackson.com>; Biniam Tesfamariam <BTesfamariam@rothjackson.com>; Coller,
Brenden <BColler@cozen.com>
Subject: RE: Newell v. Strategic: Def's First Obj and Resp to Pl's RFPs and Interrogatories

Thank you, Sofia.

Gen, we want to confer on the following issues:

    1. Interrogatory No. 3 – we’re requesting that this response be supplemented for Celtic Marketing
    2. Interrogatory No. 4 – we’re requesting that this response be supplemented for Celtic Marketing
    3. We’d like to confer on Interrogatory No. 5. It seems unclear how SAG’s position could be that no one from SAG
        or Celtic Marketing spoke with the Plaintiff.
    4. A complete response should be provided for Interrogatory No. 10, 11 and 12, which is relevant to vicarious
        liability.
    5. For the document requests, a protective order is a FRCP 26 issue. Please provide a draft that we could consider
        jointly or a motion should be filed. Furthermore, is SAG claiming that all responsive documents it has are
        confidential?
    6. For document request No. 4 and 14/15, I am trying to follow the objection. Does SAG claim that there are no
        training materials provided to Celtic Marketing? Similarly, does SAG assert that it does not have any policies or
        procedures for TCPA compliance?
    7. For Document Request No. 6, 7 all information related to Celtic Marketing should be produced.
    8. For Document Request No. 8, all documents should be produced.
    9. For Document Request No. 9, there’s no agreement with Celtic Marketing?
    10. Please advise when the production will be completed for Document Request No. 10, 11,
    11. For Document Request No. 16, please advise as to the basis for producing e‐mails but not the other requested
        forms of communication.

                                                             2
                   Case 2:20-cv-00967-JDW Document 33-1 Filed 08/10/20 Page 3 of 3

    12. We disagree that Request No. 17 and 18 are not in SAG’s possession, custody or control. We’ve previously
        addressed this in another matter with Judge Wolson and intend to similarly move.

We’re also looking for a deposition date for Tim Schuur.


Regards,

‐‐‐‐
Anthony Paronich
Paronich Law, P.C.
350 Lincoln Street, Suite 2400
Hingham, MA 02043
[o] (617) 485‐0018
[c] (508) 221‐1510
[f] (508) 318‐8100
https://www.paronichlaw.com

This email message may contain legally privileged and/or confidential information. If you are not the intended recipient(s),
or the employee or agent responsible for delivery of this message to the intended recipient(s), you are hereby notified that
any dissemination, distribution or copying of this e-mail message is strictly prohibited. If you have received this message
in error, please immediately notify the sender and delete this e-mail message from your computer.




From: Sofia Medina <SMedina@rothjackson.com>
Sent: Friday, June 26, 2020 4:32 PM
To: 'anthony@paronichlaw.com' <anthony@paronichlaw.com>; csm@consumerlaw365.com
Cc: Genevieve Bradley <GBradley@rothjackson.com>; Biniam Tesfamariam <BTesfamariam@rothjackson.com>; 'Coller,
Brenden' <BColler@cozen.com>
Subject: Newell v. Strategic: Def's First Obj and Resp to Pl's RFPs and Interrogatories

Gentlemen,

An Genevieve Bradley’s request, please find attached Strategic Administration Group’s First Objections and Responses to
Plaintiff’s First Interrogatories and Requests for Production. The interrogatory verification will follow shortly.

Thank you,

S of i a M ed ina | Para legal | (70 3) 485 ‐3539 (d irect) | smedin a@rothjackson.com
820 0 Gr e ensb or o D r i v e | S u it e 8 20 | Mc Lean, Vir g in ia 22102 | ( 703) 485 ‐3535 ( ma in) | (703) 485 ‐352 5
( fa x)




NO TICE : Info r mat ion c on ta in ed in th is t ra n s m i ss i o n t o th e n a med addressee is p rop r ie ta ry info r mat ion and
is sub j ect to a tt o rn ey‐client p r ivi le ge an d wo rk p roduct co nf id en t ia lit y. I f th e rec ip ien t o f th is
transmission is not th e n a med addressee, the re c ip ie nt should imme d ia t e l y n ot i fy the sen de r and destroy
the inf o rmat ion t ra n s mi t te d without ma k ing any copy or d i st r ib ut i on th ereof .



                                                                   3
